DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group I, and species of compound 
    PNG
    media_image1.png
    104
    301
    media_image1.png
    Greyscale
, in the reply filed on December 29, 2020 is acknowledged.  The traversal is on the ground(s) that the application meets the requirements as set forth in PCT Rule 13.1 and that the “special technical feature” is present.  This argument has been considered, however, it is not found to be persuasive.  See reasons provided in the restriction requirement as well as prior art rejections set forth in this office action
The requirement is still deemed proper and is therefore made FINAL.
3.	Examination followed guidelines provided by MPEP 803.02.  The elected species was found to be anticipated by the prior art.  Furthermore, nonelected species were also found to be anticipated by the prior art.  Therefore, the Markush claims were rejected and claim to nonelected species were withdrawn from further consideration.  Application will be entitled to rejoinder and examination of further species when the outstanding grounds of rejection are overcome.
4.	Claims 20-23, 27-30 and 32-37 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter.  Applicant timely traversed the restriction (election) requirement in the reply filed on December 29, 2020.
Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
6.	The information disclosure statements (dated June 22, 2020 and March 5, 2020) were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 18, 19, 24-26 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trelinski et al. (Current Medicinal Chemistry, 2013, Vol 20, No 9, pages 1147-1161).  The reference has a publication date of 2013 which antedates the instant claims having an effective filing date (national stage entry date) of September 30, 2018.  Priority claim to foreign application dated January 16, 2018 is noted, however, the date cannot be granted.  Applicants have not provided a translation of the foreign document that shows support for the claimed genus.
	Trelinski et al. teaches compounds such as 
    PNG
    media_image2.png
    95
    159
    media_image2.png
    Greyscale
  and pharmaceutical compositions comprising such compounds.  The prior art compound is a mixture of isotopic forms that include the elected species of  
    PNG
    media_image3.png
    100
    271
    media_image3.png
    Greyscale
.  It is noted that deuterium occurs in nature, thus, the chemical compound of Trelinski will necessarily have Applicant’s elected isotopic form.  
8.	Claim(s) 18, 19, 24-26 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 2227319-08-4 (
    PNG
    media_image4.png
    140
    525
    media_image4.png
    Greyscale
).  The reference has an entry date of June 21, 2018 which antedates the instant claims having an effective filing date (national stage entry date) of September 30, 2018.  Priority claim to foreign application dated January 16, 2018 is noted, however, the date cannot be granted.  Applicants have not provided a translation of the foreign document that shows support for the claimed genus.
9.	Claim(s) 18, 19 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2018096525.  The reference has a publication date of May 31, 2018 which antedates the instant claims having an effective filing date (national stage entry date) of September 30, 2018.  Priority claim to foreign application dated January 16, 2018 is noted, however, the date cannot be granted.  Applicants have not provided a translation of the foreign document that shows support for the claimed genus.
	The reference teaches various compounds within the scope of the instant claims, and pharmaceutical compositions comprising these compounds.  For example, II-a-1 (
    PNG
    media_image5.png
    207
    143
    media_image5.png
    Greyscale
, page 14) corresponds to the instant claims in the following manner:  R1-R4, R7-R10=Y1-Y9=H; R5=R6=D; X1-X4=CH3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626